TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 27, 2014



                                       NO. 03-13-00136-CV


                                      Kevin Ficke, Appellant

                                                  v.

                   Tommy Ratliff; Hays County Sheriff’s Department;
            Hays County District Attorney’s Office; and Sherri Tibbe, Appellees




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on February 21, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.